                      Case 1:20-cv-23278-MGC Document 72-1 Entered on FLSD Docket 05/06/2021 Page 1 of 1

                                                                         EXHIBIT 1

                                                                      Motion to Stay                                                                      Arbitration
Threshold Question                                                (18 U.S.C. § 981(g)(1))                                                                 of Treaty-
                                                                                                                                                           related
                                                                                                                                                           Claims


                                                                                                Deny, actions
           Court may consider motions                Grant, actions
                                                                                              proceed pursuant
           regarding restraining orders               are stayed
                                                                                                 to Rule G




                                                                                     Claimants must respond to special
Step 1: Special Interrogatories                                                       interrogatories or move to stay
                                                                                             (Rule G(6)(a)-(c))



                                                       Government does          Government moves        Government moves
                                                                                                                                  Claimants move to
                                                       not move to strike         to strike claims       to strike claims for
Step 2: Motions to Strike/Action Stayed                                                                                                  stay
                                                        or court denies          based on respones        lack of response
                                                                                                                                (18 U.S.C. § 981(g)(2))
                                                            motion              (Rule G(8)(c)(i)(B))    (Rule G(8)(c)(i)(A))



                                             Government can be required to respond
                                                    to motions to compel
Step 3: Additional Briefing                          arbitration/dismiss
                                                       (Rule G(6)(c))




                                                  Consideration of motions to
Step 4: Consideration of Motions to Compel        compel arbitration/dismiss
Arbitration/Dismiss                                 (Rule G((8)(c)(ii)(A))




                                                  Actions             Actions are
                                                 proceed to           dismissed or
                                                 discovery               stayed
